Citation Nr: 1759507	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-09 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether it was proper to terminate entitlement to a nonservice-connected pension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to February 1993.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned Veterans Law Judge during a February 2017 Travel Board hearing.  A transcript of that proceeding is associated with the claims file.

The issue of entitlement to service connection for an acquired psychiatric disability has been raised by the record in the Veteran's February 2017 Board hearing testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In this case, VA's duty to assist in the development of the claim has not been satisfied.  Therefore, a remand is necessary for further development.

The Veteran contends that it was improper for the RO to terminate his entitlement to a nonservice-connected pension.  The RO terminated this benefit because it found that a clear and unmistakable error was made in the August 2003 rating decision granting entitlement to this benefit effective February 4, 2003.  Specifically, the RO found that the Veteran did not satisfy the applicable minimum active duty service requirement or any applicable exclusions to that requirement.  The Veteran did have less than 24 months of active duty.  However, the minimum active-duty service requirement does not apply: (1) to a person who is discharged or released under 10 U.S.C. §§ 1171  or 1173 (early out or hardship discharge); (2) to a person discharged or released from active duty for a disability adjudged service connected without presumptive provisions of law, or who at the time of discharge had such a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability; (3) to a person with a compensable service-connected disability; (4) to the provision of a benefit for or in connection with a service-connected disability, condition, or death; and (5) to benefits under chapter 19 of title 38, United States Code.  38 C.F.R. § 3.12a(d) (Exclusions).

The Veteran's February 2017 Board hearing testimony suggested that he was discharged so soon after beginning his period of active duty service at least in part due to his service-connected right foot fracture (assigned a noncompensable or 0 percent rating).  Accordingly, the key issue here is whether the Veteran satisfies the exclusion to the minimum active-duty service requirement under 38 C.F.R. § 3.12a(d)(2) applicable to persons who, at the time of discharge, had a service-connected disability (adjudged service connected without presumptive provisions of law), shown by official service records, which in medical judgment would have justified a discharge for disability.  

The only service records that have been associated with the claims file are the Veteran's DD Form 214 and his service treatment records.  His DD Form 214 shows that he served on active duty from August 25, 1992 to February 11, 1993 with no prior active or inactive service.  The separation authority was Army Regulation (AR) 635-200, para. 11-3a., the separation code was "JGA," and the narrative reason for separation was "entry level status performance and conduct."  His character of discharge was uncharacterized.  The Board takes judicial notice of the fact that AR 635-200, para. 11-3a applies to an entry level Army soldier with no more than 180 days of continuous active duty who has demonstrated that he is not qualified for retention by conduct and/or performance.  The Board also takes judicial notice of the fact that "JGA" refers to entry level status performance and conduct.  

The Veteran's service treatment records show that he fractured his right foot during service.  He was put on a temporary physical profile with physical limitations such as no running, jumping, or marching from November 1992 to December 1992, soon before his February 1993 discharge.  A July 1993 rating decision granted service connection for status-post right foot fracture on a direct basis and assigned a noncompensable rating.

The vague information in the Veteran's DD Form 214 regarding the reason for separation referencing his performance plausibly may pertain to physical limitations due to his in-service right foot fracture.  Accordingly, the Board finds that further development is needed to clarify the specific circumstances of and reasons for his discharge.  Specifically, on remand, the RO must obtain the Veteran's complete service personnel records, including performance evaluations and any disciplinary records.  Those records are needed to attempt to substantiate the contention that he was discharged at least in part due to physical limitations from his service-connected right foot condition, and to determine whether such limitations may have justified a medical discharge.  This development is needed to determine whether the Veteran satisfies the exclusion to the minimum active-duty service requirement under 38 C.F.R. § 3.12a(d)(2).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the Veteran's complete service personnel records, including all performance evaluations, records regarding the reason for and circumstances of his separation, and records pertaining to disciplinary and other adverse actions.  Document all attempts to obtain these records, including any negative responses.

2. After completing the above and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


